internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index number control number dollar_figure tam-116814-99 cc dom p si b8 feb district_director taxpayer’s name taxpayer’s address taxpayer’s identification no periods involved conference held legend x issues is the taxpayer liable for the tax imposed by sec_4071 of the internal_revenue_code on its sale of x if the irs rules adversely to the taxpayer on issue will the irs apply this technical_advice_memorandum on a nonretroactive basis under its sec_7805 authority as requested by the taxpayer conclusion the taxpayer is liable for the tax imposed by sec_4071 on its sale of x the taxpayer’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 is denied facts the taxpayer manufactures and sells a series of mixed-service deep drive axle radial tires this series of tires is recommended for the drive axle of truck tractors dump trucks logging trucks or delivery trucks operating on off road service the taxpayer’s brochures describe the tires in this series as replacement tires for original equipment on heavy duty dump trucks that are highway vehicles subject_to the tax on highway vehicles sold at retail under sec_4051 the taxpayer does not reference the use tires in this series on machinery or equipment x is included in this series of tires x has a maximum operating speed of miles per hour while other tires in the series can be operated pincite miles per hour x has a greater load capacity than other tires in this series the taxpayer’s materials describe x as having an off-highway application law and analysis sec_4071 imposes a tax on tires_of_the_type_used_on_highway_vehicles if wholly or in part made of rubber sold by the manufacturer producer or importer the rate_of_tax for a tire weighing more than pounds is dollar_figure plu sec_50 cents per pound in excess of pounds sec_4072 defines tires_of_the_type_used_on_highway_vehicles as tires of the type used on motor vehicles which are highway vehicles or vehicles of the type used in connection with motor vehicles that are highway vehicles sec_48_4072-1 of the manufacturers and retailers excise_tax regulations references sec_48_4061_a_-1 for the meaning of highway vehicle sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or any trailer or semi-trailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_4061 a -1 d it is immaterial that the vehicle is designed to perform a highway transportation function for only a particular load the term public highways includes any domestic road that is not a private roadway examples of vehicles that are designed to perform a function of transporting a load over the public highway are highway-type trucks truck tractors trailers and semi-trailers sec_48_4061_a_-1 provides exceptions to the definition of highway vehicle contained in sec_48_4061_a_-1 sec_48_4061_a_-1 provides an exception for certain vehicles specially designed for off-highway transportation this exception provides that a vehicle is not a highway vehicle if it is specially designed for the primary function of transporting a particular type of load other than over the public highway in connection with construction manufacturing processing farming mining drilling timbering or an operation similar to any of the foregoing enumerated operations and by reason of the special design the use of the vehicle to transport the load over the public highways is substantially limited or substantially impaired in determining whether the use is limited or impaired account may be taken of whether the vehicle may be driven at regular highway speeds requires a special permit for highway use is overweight overheight or overwidth for regular highway use and any other relevant considerations revrul_79_296 1979_2_cb_370 holds that truck-tractors and low-bed semitrailers that are used in combination to transport military equipment on and off the highway and that are oversize and require special permits and or escort vehicles on most state highways are highway vehicles subject_to tax the revenue_ruling holds that while the vehicles have characteristics that impair their use on the highway those characteristics are necessary in order to enable the vehicles to carry their intended load and accomplish their highway transportation function excise_tax is imposed on the sale by the manufacturer of x if x is a tire of the type used on highway vehicles highway vehicles are motor vehicles that are self- propelled or any trailer or semitrailer and designed to perform the function of transporting a load on and off the highway although the motor vehicles using tires of a type similar to x are designed for and suitable for off-highway use the motor vehicles also are designed to be used to transport property over the highway see revrul_79_296 thus these vehicles are highway vehicles within the meaning of sec_48 a - d and tax is imposed on x under sec_4071 unless the vehicles meet one of the exceptions contained in sec_48_4061_a_-1 sec_48_4061_a_-1 provides an exception to the definition of highway vehicle in general when a vehicle is designed to transport a particular load other than over the highway in connection with a construction processing farming or any similar operation and this special design substantially limits or impairs the use of the vehicle to transport the load over the public highway the other exceptions in sec_48 a - d i and iii relate to mobile_machinery and trailers and semi-trailers and are not relevant to this technical_advice_memorandum the regulations provide that the size of the vehicle the speed at which the vehicle may be driven the permits required for the vehicle and other relevant considerations may be indicative of whether highway use is limited or impaired the question is whether for purposes of the exception from tax provided in sec_48_4061_a_-1 these vehicles are specially designed for the primary function of transporting a particular load other than over the highway in connection with mining or timbering operations and their use to transport over the highway is substantially limited or impaired by reason of such special design x is a tire of the type used on dump trucks that are typically up to feet wide and travel at highway speeds the service has held that vehicles of similar width that are capable of traveling at similar speeds are highway vehicles see revrul_79_296 finally the taxpayer recommends use of this tire on vehicles that are highway vehicles for purposes of the sec_4051 tax on trucks and tractors sold at retail if a vehicle is a highway vehicle for purposes of sec_4051 it is a highway vehicle for purposes of the tire tax under sec_4071 the regulations under sec_4051 and sec_4071 both reference the definition of highway vehicle contained in sec_48_4061_a_-1 consideration of sec_7805 relief sec_7805 provides that the secretary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect the taxpayer has requested that if the technical_advice_memorandum concludes that tax is imposed on the sale of x the tax be applied without retroactive effect the taxpayer argues that imposition of tax on the sale of x would be unfair since x was not included in the tires at issue in a settlement agreement reached between the taxpayer and the service in for all quarters of there have been no clear standards applied by the service in determining whether tax applies to the sale of these tires and manufacturers selling similar tires are not paying tax a technical_advice_memorandum ordinarily is applied retroactively see section dollar_figure of revproc_2000_2 2000_1_irb_73 pincite relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the service or on a letter_ruling or technical_advice_memorandum issued to that taxpayer no ruling was issued to the taxpayer nor does the taxpayer claim detrimental reliance on specific language in the statute regulations or a revenue_ruling even if the tires at issue had been part of the settlement agreement reliance upon a settlement agreement does not provide a basis for relief under sec_7805 the settlement agreement does not resolve a technical issue for periods not included in the settlement consequently the taxpayer’s arguments do not support granting its request for b relief caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
